DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.  
Regarding claim 1, Chan disclose that the plurality of transfer heads (combination of 162 and 147 form a type of transfer head and there are a plurality of transfer heads as shown in fig. 12B, one for each 105) and the plurality of adhesion lumps 152 are different materials.
Chan does not disclose of “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
	 The above response is applicable to applicant remarks against claims 8 and 10.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 10 recites the limitation “different" is unclear and indefinite. The term “different" is a relative term which renders the claim indefinite. The term “different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.
Claim 1 recites “temporarily”, is unclear and indefinite. The term “temporarily" is a relative term which renders the claim indefinite. The term “temporarily " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the claims are unclear and indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 2-5, 8, 10, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. 20150076528.

    PNG
    media_image1.png
    339
    699
    media_image1.png
    Greyscale

Regarding claim 1 (insofar as to be incompliance with 112 2nd), fig. 12A of Chan discloses a transfer substrate, configured to transfer a plurality of micro components 105 from a first substrate 102 (fig. 8) to a second substrate (see fig. 13 transfer substrate), comprising: 
a base 160 including an upper surface; 
a plurality of transfer heads (combination of 162 and 147 form a type of transfer head and there are a plurality of transfer heads as shown in fig. 12B, one for each 105), disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces (bottom surface of 162 defined by 147 ring in fig. 12B) thereof; and 
a plurality of adhesion lumps 152, separated from each other, wherein each adhesion lump is disposed on the second surface of one of the transfer heads and contacts one of the micro components 105 and said one of the transfer heads, and each adhesion lump adheres to one of the micro components temporarily (see fig. 13C), and each adhesion lump is located between one of the transfer heads and one of the micro components; 
wherein the material of the plurality of adhesion lumps is organic polymer (see par [0059] - layer 145 may be formed of an adhesive bonding material. The adhesive bonding material may be a thermosetting material such as benzocyclobutene (BCB)), 
wherein a Coefficient of Thermal Expansion (CTE) of the base is different from CTEs of the transfer heads (necessary the case as the materials are different), 
the base 160 and the plurality of transfer heads are formed by different materials, and 
a width of each adhesion lump in a X direction (across the page) is smaller than a width of the second surface of the respective transfer head in the X direction(see figs. 12A-B showing 152 has smaller dimension than transfer head as claimed);
and the plurality of transfer heads (combination of 162 and 147 form a type of transfer head and there are a plurality of transfer heads as shown in fig. 12B, one for each 105) and the plurality of adhesion lumps 152 are different materials.
Furthermore, note that “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Chan does not disclose that the width of each adhesion lump is greater than a width of each of the plurality of micro components.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV)(A(Changes in Size/Proportion).
As such it would have been obvious to form a transfer substrate of Chan comprising the width of each adhesion lump is greater than a width of each of the plurality of micro components in order to use the adhesion lump for smaller component sizes.

Regarding claim 8, figs. 12A-B of Chan discloses a transfer substrate, configured to transfer a plurality of micro components from a first substrate to a second substrate, comprising: 
a base 160 including an upper surface; 
a plurality of transfer heads (as explained by examiner above of claim 1 rejection), disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces thereof; and 
an adhesion layer (total layer of all 52 as this consistent with applicant’s specification), disposed on the transfer heads for covering the second surface of the transfer heads and the upper surface of the base and contacting the micro components 105 and the transfer heads, wherein the adhesion layer adheres to the micro components, and the adhesion layer is located between the transfer heads and the micro components; 
wherein the material of the adhesion layer is organic polymer (see par [0059] - layer 145 may be formed of an adhesive bonding material. The adhesive bonding material may be a thermosetting material such as benzocyclobutene (BCB)) and the adhesion layer adheres to one of the micro components, 
wherein a Coefficient of Thermal Expansion CTE of the base is different from CTEs of the transfer heads (as explained in claim 1 rejection), and the base and the plurality of transfer heads are different materials;
and the plurality of transfer heads and the adhesion layer are different materials.
Chan does not discloses formed by different material as claimed. Furthermore, note that “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 1 (different interpretation), fig. 12A of Chan discloses a transfer substrate, configured to transfer a plurality of micro components 105 from a first substrate 102 (fig. 8) to a second substrate (see fig. 13 – top substrate), comprising: 
a base 160 including an upper surface; 
a plurality of transfer heads 152, disposed on the upper surface of the base, wherein each transfer head includes a first surface (bottom surface of 152) and a second surface (top surface of 152 – as labeled by examiner above) opposite to each other and the transfer heads 152s contact the base with the first surfaces thereof; and 
a plurality of adhesion lumps 120, separated from each other, wherein each adhesion lump 120 is disposed on the second surface of one of the transfer heads and contacts one of the micro components 105 and said one of the transfer heads, and each adhesion lump 120 adheres to one of the micro components temporarily (temporarily is taken to mean not forever), and each adhesion lump 120  is located between one of the transfer heads 155 and one of the micro components 105; 
wherein the material of the plurality of adhesion lumps is organic polymer (see par [0059] - layer 145 may be formed of an adhesive bonding material. The adhesive bonding material may be a thermosetting material such as benzocyclobutene (BCB)), 
wherein a Coefficient of Thermal Expansion (CTE) of the base is different from CTEs of the transfer heads (this is necessary the case as the materials are different), the base 160 and the plurality of transfer heads 155 are formed by different materials, and 
a width of each adhesion lump in a X direction (across the page) is not smaller than a width of the second surface of the respective transfer head in the X direction;
and the plurality of transfer heads (combination of 162 and 147 form a type of transfer head and there are a plurality of transfer heads as shown in fig. 12B, one for each 105) and the plurality of adhesion lumps 120 are different materials.
Furthermore, note that “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].
Chan does not disclose that the width of each adhesion lump in a X direction is smaller than a width of the second surface of the respective transfer head in the X direction and is greater than a width of each of the plurality of micro components.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV)(A(Changes in Size/Proportion).
As such it would have been obvious to form a transfer substrate of Chan comprising that the width of each adhesion lump in a X direction is smaller than a width of the second surface of the respective transfer head in the X direction and is greater than a width of each of the plurality of micro components in order to use the adhesion lump for different component sizes.

Regarding claim 8, figs. 11 of Chan discloses a transfer substrate, configured to transfer a plurality of micro components from a first substrate to a second substrate, comprising: 
a base 160 including an upper surface; 
a plurality of transfer heads 152, disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces thereof; and 
an adhesion layer 120, disposed on the transfer heads for covering the second surface of the transfer heads and the upper surface of the base and contacting the micro components 105 and the transfer heads, wherein the adhesion layer adheres to the micro components, and the adhesion layer is located between the transfer heads and the micro components; 
wherein the material of the adhesion layer is organic polymer (see par [0059] - layer 145 may be formed of an adhesive bonding material. The adhesive bonding material may be a thermosetting material such as benzocyclobutene (BCB)) and the adhesion layer adheres to one of the micro components, 
wherein a Coefficient of Thermal Expansion (CTE) of the base is different from CTEs of the transfer heads (as explained in claim 1 rejection), and 
the base and the plurality of transfer heads are different materials;
and the plurality of transfer heads and the adhesion layer are different materials.
Furthermore, note that “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan.

Regarding claims 3 and 10, fig. 11 of Chan discloses a micro LEDs carrying substrate, comprising: 
a base 160 including an upper surface; 
a plurality of transfer heads 155, disposed on the upper surface of the base, wherein each transfer head includes a first surface and a second surface opposite to each other and the transfer heads contact the base with the first surfaces thereof; 
an adhesion layer (totality of 151 forms an adhesion layer – consistent with applicant specification), disposed on the second surfaces of the transfer heads; and
a plurality of micro components 105 disposed on the adhesion layer, wherein each micro component comprises an epitaxial layer (par [0042])) and is fixed to a respective one of the transfer heads via the adhesion layer; 
wherein the material of the adhesion layer is organic polymer, 
wherein a Coefficient of Thermal Expansion (CTE) of the base is different from CTEs of the transfer heads, and 
the base and the plurality of transfer heads are different materials, and 
wherein the base is a sapphire substrate (par [0041]), and the epitaxial layers of the micro components comprise gallium nitride (par [0042]);
and the plurality of transfer heads and the adhesion layer are different materials.
Chan does not disclose that the transfer heads comprise gallium nitride.
However, it would have been obvious to one of ordinary skill in the art to form the transfer heads comprise gallium nitride in order to form use material desired by applicant. Note that although Chan do not teach exact the material of the semiconductor film as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).
Furthermore, note that “formed by different materials” and material can be tools set and machines and workers.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 2, Chan discloses claim 1. Chan does not disclose wherein a thermal conductivity of each transfer head is larger than twice of a thermal conductivity of the base and is less than five times of the thermal conductivity of the base. 
Therefore, it would have been obvious to form a substrate of Chan wherein a thermal conductivity of each transfer head is larger than twice of a thermal conductivity of the base and is less than five times of the thermal conductivity of the base so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.

Regarding claim 4 and 13, Chan does not disclose wherein a difference between the CTE of each transfer head and the CTE of the base is not larger than 50 percent of the CTE of the base and is not less than 10 percent of the CTE of the base. 
However, it would have been obvious to form a substrate of Chan wherein a difference between the CTE of each transfer head and the CTE of the base is not larger than 50 percent of the CTE of the base and is not less than 10 percent of the CTE of the base to meet the applicant’s desired specification so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.

Regarding claim 5, Chan does not disclose wherein a difference between the CTE of any one of the transfer heads and a CTE of any one of the micro components is less than another difference between the CTE of the base and the CTE of any one of the transfer heads. 
Therefore, it would have been obvious to form a substrate of Chang wherein a difference between the CTE of any one of the transfer heads and a CTE of any one of the micro components is less than another difference between the CTE of the base and the CTE of any one of the transfer heads to meet the applicant’s desired specification so that the micro device may be picked up by the transfer head upon creating a grip pressure which overcomes the surface tension forces holding the micro device to the carrier substrate and this affects pick up speed, and thermal conductivity of the system are factors in determining the temperatures.

Regarding claim 14, fig. 11 of Chan discloses wherein the adhesion layer comprises a plurality of adhesion lumps separated from each other, wherein each adhesion lump is disposed on the second surface of one of the transfer heads. 

Regarding claim 18, fig. 11 of Chan discloses wherein a sum of a thickness of a part of the adhesion layer (thickness of center of 151) contacting the second surface of one of the transfer heads and a thickness of said one of the transfer heads (thickness of center of 155) is larger than a thickness of another part of the adhesion layer (a thickness of slope side of 151 at half way point) contacting the upper surface of the base).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829